Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE GAS NATURAL INC.

2012 INCENTIVE AND EQUITY AWARD PLAN

 

Participant Name:    Gregory J. Osborne Address:    8500 Station Street, Suite
100    Mentor, OH 44060

Number of Award Shares to be Issued: 5,000

This Stock Award Agreement (“Award Agreement”) is made this 21st day of July,
2014, by and between Gas Natural Inc. (the “Company”), an Ohio corporation, and
Gregory J. Osborne (the “Participant”).

The Company believes that it would advance the interests of the Company and its
shareholders for the Participant to acquire a proprietary interest, or to
increase the Participant’s proprietary interest, in the Company, as well as
recognize the Participant’s continuing contributions to the Company as an
executive officer, through an award of Common Stock.

The Company’s Compensation Committee of the Board (the “Committee”) has awarded
shares of the Company’s common stock, par value $0.15 per share (the “Common
Stock”), to the Participant on the terms and subject to the conditions set forth
herein and in the Gas Natural Inc. 2012 Incentive and Equity Award Plan (the
“Plan”), which is incorporated herein by reference.

In connection with the execution of this Award Agreement, the Company and the
Participant have entered into an Employment Agreement dated July 21, 2014 (the
“Employment Agreement”).

The Participant desires to accept the award of the Common Stock pursuant to the
terms and subject to the conditions set forth herein.

The Company and the Participant agree as follows:

1. Stock Award. The Company hereby awards 5,000 shares of Common Stock to the
Participant, subject to all of the terms and conditions contained in this Award
Agreement (the “Award Shares”). The Participant agrees that the Award Shares
shall be subject to all of the terms and conditions set forth in this Award
Agreement and the Plan including, but not limited to, the vesting provisions set
forth in Section 3, the forfeiture conditions set forth in Section 4, the
restrictions on transfer in Section 5 and the satisfaction of the required
withholding



--------------------------------------------------------------------------------

as set forth in Section 9 of this Award Agreement. The Participant acknowledges
that he will not receive a stock certificate representing the Award Shares until
the Award Shares vest as provided in this Award Agreement and all tax
withholding obligations applicable to the Vested Award Shares (as defined below)
have been satisfied. The Award Shares will be held in custody for the
Participant, by the Company or in a book entry account with the Company’s
transfer agent, until the Award Shares have vested in accordance with Section 3
of this Award Agreement.

2. Effect of the Plan. The Award Shares granted to the Participant are subject
to all of the provisions of the Plan and of this Award Agreement, together with
all rules and determinations from time to time issued by the Committee and by
the Board pursuant to the Plan. The Company hereby reserves the right to amend,
modify, restate, supplement or terminate the Plan without the consent of the
Participant, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to the Participant
hereunder, and this Award Agreement shall be subject, without further action by
the Company or the Participant, to such amendment, modification, restatement or
supplement unless provided otherwise therein.

3. Vesting Schedule; Service Requirement. Except as provided otherwise in
Section 4 of this Award Agreement, the Award Shares shall vest if the
Participant does not experience a termination of service (see Section 4) during
the period commencing with the date of this Award Agreement and ending with the
applicable date that such portion of the Award Shares vests (each, a “Vesting
Date”). Award Shares that have vested pursuant to this Award Agreement are
referred to herein as “Vested Award Shares” and Award Shares that have not yet
vested pursuant to this Award Agreement are referred to herein as “Unvested
Award Shares.” Subject to the provisions of Section 4 of this Award Agreement,
if the Participant does not experience a termination of service prior to an
applicable Vesting Date, 1,667 Award Shares will vest on July 21, 2015, the
first Vesting Date; 1,667 Award Shares will vest on July 21, 2016, the second
Vesting Date; and the remaining 1,666 Award Shares will vest on July 21, 2017,
the third Vesting Date. If an installment of the vesting would result in a
fractional Vested Award Share, such installment will be rounded to the next
higher or lower Award Share, as determined by the Company, except the final
installment, which will be for the balance of the Award Shares.

4. Conditions of Forfeiture.

(a) Upon the Participant’s termination of service for the Participant’s
resignation or termination by the Company with Cause (as such term is defined in
the Employment Agreement), before all of the Award Shares become Vested Award
Shares, all Unvested Award Shares as of the date of Participant’s termination of
service shall, without further action of any kind by the Company or the
Participant, be forfeited. Unvested Award Shares that are forfeited shall be
deemed to be immediately transferred to the Company without any payment by the
Company or action by the Participant, and the Company shall have the full right
to cancel any evidence of the Participant’s ownership of such forfeited Unvested
Award Shares and to take any other action necessary to demonstrate that the
Participant no longer owns such forfeited Unvested Award Shares automatically
upon such forfeiture. Following such

 

2



--------------------------------------------------------------------------------

forfeiture, the Participant shall have no further rights with respect to such
forfeited Unvested Award Shares. The Participant, by his acceptance of the
Restricted Stock Award granted pursuant to this Award Agreement, irrevocably
grants to the Company a power of attorney to transfer Unvested Award Shares that
are forfeited to the Company and agrees to execute any documents requested by
the Company in connection with such forfeiture and transfer. The provisions of
this Award Agreement regarding transfers of Unvested Award Shares that are
forfeited shall be specifically performable by the Company in a court of equity
or law.

(b) Notwithstanding anything to the contrary in this Award Agreement, the
Unvested Award Shares shall, without further action of any kind by the Company
or the Participant, become Vested Award Shares upon (i) the Participant’s
termination of service (x) for the Participant’s death or disability, (y) by the
Company for any reason other than Cause as such term is defined in the
Employment Agreement or (z) by the Participant with Good Reason, as such term is
defined in the Employment Agreement or (ii) a consummation of a Change In
Control, as such term is defined in the Employment Agreement.

5. Non-Transferability; Registration; Legend.

(a) The Participant may not sell, transfer, pledge, assign or otherwise alienate
or hypothecate or dispose of any Award Shares until the restrictions contained
in Section 3 hereof lapse, or any right or interest therein, by operation of law
or otherwise. References to the Participant, to the extent relevant in the
context, shall include references to authorized transferees. Any transfer in
violation of this Section 5(a) shall be void and of no force or effect, and
shall result in the immediate forfeiture of all Award Shares.

(b) Nothing contained in this Agreement shall require the Company to continue
any registration of the Award Shares under the Securities Act of 1933, as
amended (the “Act”), or the securities or “blue sky” laws of any state or
jurisdiction, including any non-U.S. jurisdiction (the “Blue Sky Laws”), or
which may be in effect on or after the date of this Award Agreement. If any such
Award Shares are not so registered when issued hereunder, then the
certificate(s) for the Award Shares shall bear a legend, in a form satisfactory
to the Committee, restricting the transfer of the issued Award Shares unless
such transfer is registered or exempt from registration under the Act or the
Blue Sky Laws, and the issued Award Shares shall not be transferred except in
accordance with such legend.

(c) Any certificate or certificates representing the Award Shares shall bear the
following legend in substantially the following form (as well as any other
legends required by applicable state and federal corporate securities laws) as
deemed appropriate by the Company:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT AND MAY ONLY BE TRANSFERRED IN COMPLIANCE
THEREWITH.

6. Dividends and Voting Rights. The Participant shall have all rights of a

 

3



--------------------------------------------------------------------------------

shareholder with respect to the Award Shares, including the right to vote all
such Award Shares, including Unvested Award Shares, and to receive all
dividends, cash or stock, paid or delivered thereon. Any stock dividends issued
with respect to Unvested Award Shares shall vest on the same date(s) as the
portion of the Award Shares to which they relate. In the event of forfeiture of
Unvested Award Shares, the Participant shall have no further rights with respect
to such Unvested Award Shares. However, the forfeiture of the Unvested Award
Shares pursuant to Section 4 or 5 hereof shall not create any obligation to
repay cash dividends received as to such Unvested Award Shares prior to such
forfeiture, nor shall such forfeiture invalidate any votes given by the
Participant with respect to such Unvested Award Shares prior to forfeiture.

7. Capital Adjustments and Corporate Events. If, from time to time during the
term of this Award Agreement, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, the Unvested Award Shares shall be adjusted in accordance with
the provisions of Section 13 of the Plan. Any and all new, substituted or
additional securities to which the Participant may be entitled by reason of the
Participant’s ownership of the Unvested Award Shares hereunder because of a
capital adjustment shall be immediately subject to the forfeiture provisions of
this Award Agreement and included thereafter as “Unvested Award Shares” for
purposes of this Award Agreement. Any such new, substituted or additional
securities issued under this Section 7 with respect to Unvested Award Shares
shall vest on the same date(s) as the portion of the Award Shares to which they
relate.

8. Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Unvested Award Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Award Agreement or the Plan, or
(ii) to treat as owner of such Unvested Award Shares, or accord the right to
vote or pay or deliver dividends or other distributions to, any purchaser or
other transferee to whom or which such Unvested Award Shares shall have been so
transferred.

9. Tax Matters.

(a) Under the general rule of Section 83 of the Code, the Participant will not
be treated as receiving the Award Shares until such time as the Participant
becomes vested in the Award Shares in accordance with Section 3 or Section 4(b)
hereof. Once any portion of the Award Shares has vested, the Participant will be
taxed on the value of those Award Shares as ordinary compensation income. For
purposes of determining the amount of compensation reportable by the
Participant, the value of the Award Shares will be determined without regard to
the “investment letter” restrictions on transferability set forth in this Award
Agreement. As an exception to this rule, Section 83 of the Code permits the
Participant to elect to be taxed on the value of the Award Shares as of the date
of the grant of the Award Shares. The Section 83(b) election, a form for which
is attached hereto as Exhibit A, must be filed by the Participant within thirty
(30) days of the grant of the Award Shares. The filing must be made with the
Internal Revenue Service Center with which the Participant files his federal
income tax returns and a copy of the election must be submitted (i) with the
Participant’s federal income tax return for the

 

4



--------------------------------------------------------------------------------

taxable year in which the Participant receives the Award Shares, and (ii) to the
Company. There is no official Internal Revenue Service form for a Section 83(b)
election. THE PARTICIPANT IS STRONGLY URGED TO CONSULT WITH HIS TAX ADVISOR WITH
RESPECT TO THE CONSEQUENCES AND ADVISABILITY OF MAKING A SECTION 83(B) ELECTION
IN CONNECTION WITH HIS RECEIPT OF THE AWARD SHARES AND OTHER TAX ASPECTS OF HIS
RECEIPT AND HOLDING OF THE AWARD SHARES.

(b) The Participant will be responsible for payment to the Company of all
federal, state or local withholding or employment taxes payable by Participant
with respect to the issuance of the Award Shares based upon their fair market
value on the date of grant if a Section 83(b) election is made, or on the date
each portion of the Award Shares become vested if a Section 83(b) election is
not made. If the Participant does not make such payment, the Company shall have
the right to deduct from any payment of any kind otherwise due to the
Participant from the Company (including withholding from any Vested Award Shares
that otherwise would have been delivered to the Participant a number of Vested
Award Shares necessary to satisfy the withholding), any federal, state or local
taxes of any kind required by law to be withheld with respect to the Award
Shares under this Award Agreement.

(c) This Award Agreement shall be interpreted in accordance with Section 409A of
the Code and the U.S. Department of Treasury regulations and other interpretive
guidance issued thereunder, each in effect from time to time (collectively,
“Section 409A”) and is intended to be exempt from Section 409A. Notwithstanding
the foregoing, if the Participant is a “Specified Employee,” as determined by
the Company in accordance with Section 409A, and holds any Unvested Award Shares
as of the date of a Change in Control resulting in the Participant’s Separation
from Service, to the extent that those Unvested Award Shares are determined to
be subject to Section 409A and the delayed payment or transfer of all or any
portion of those Unvested Award Shares is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then such
portion shall be paid or transferred to the Participant on the earlier of
(i) the date that is six (6) months following termination of the Participant’s
employment, (ii) a date that is no later than thirty (30) days after the date of
the Participant’s death, or (iii) the earliest date as is permitted under
Section 409A.

10. No Contract of Employment. THE PROVISIONS OF THIS AWARD AGREEMENT RELATE
SOLELY TO GRANTING OF THE RESTRICTED STOCK AWARD TO THE PARTICIPANT AS OF THE
DATE HEREOF AND DO NOT ADDRESS OR RELATE TO ANY CONDITIONS OF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES. NOTHING IN THIS AWARD
AGREEMENT SHALL CONFER UPON THE PARTICIPANT ANY RIGHT OR ENTITLEMENT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES,
NOR INTERFERE IN ANY WAY WITH THE RIGHT OR POWER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO TERMINATE THE PARTICIPANT’S EMPLOYMENT.

 

5



--------------------------------------------------------------------------------

11. Definitions. Unless otherwise defined in this Award Agreement, capitalized
terms will have the same meanings given them in the Plan or the Employment
Agreement, as the case may be.

12. Entire Agreement; Governing Law. The Plan and this Award Agreement
constitute the entire agreement of the Company and the Participant
(collectively, the “Parties”) with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Parties
with respect to the subject matter hereof. If there is any inconsistency between
the provisions of this Award Agreement and of the Plan, the provisions of the
Plan shall govern. Nothing in the Plan and this Award Agreement (except as
expressly provided therein or herein) is intended to confer any rights or
remedies on any person other than the Parties. This Award Agreement is to be
construed in accordance with and governed by the internal laws of the State of
Ohio, without giving effect to any choice-of-law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Ohio to the rights and duties of the Parties. Should any provision of
the Plan or this Award Agreement relating to the Award Shares be determined by a
court of law to be illegal or unenforceable, such provision shall be enforced to
the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

13. Interpretative Matters. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Award Agreement are inserted for convenience and shall
not be deemed a part of the Award Agreement for construction or interpretation.

14. Nature of Payments. Any and all grants or deliveries of Award Shares
hereunder shall constitute special incentive payments to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any retirement,
death or other benefits under (i) any retirement, bonus, life insurance or other
employee benefit plan of the Company, or (ii) any agreement between the Company
and the Participant, except as such plan or agreement shall otherwise expressly
provide.

15. Payment of Par Value. In connection with the grant of the Award Shares
pursuant to this Award Agreement, the Board has determined that the Company has
received consideration of not less than the aggregate par value of the Award
Shares in the form of past services rendered by the Participant to the Company
and/or one or more Subsidiaries.

16. Amendment; Waiver. This Award Agreement may be amended or modified only by
means of a written document or documents signed by the Company and the
Participant. Any provision for the benefit of the Company contained in this
Award Agreement may be waived, either generally or in any particular instance,
by the Board or by the Committee. A waiver on one occasion shall not be deemed
to be a waiver of the same or any other breach on

 

6



--------------------------------------------------------------------------------

a future occasion.

17. Notice. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to the other Party at
its address as shown beneath its signature in this Award Agreement, or to such
other address as such Party may designate in writing from time to time by notice
to the other Party in accordance with this Section 17.

 

GAS NATURAL INC. By:  

/s/ W.E. “Gene” Argo

  W.E. “Gene” Argo   Chairman of the Board of Directors

ACCEPTANCE OF AGREEMENT

The Participant hereby: (i) acknowledges receiving a copy of the Plan and
represents that he is familiar with all provisions of the Plan; (ii) accepts
this Award Agreement and the Award Shares to be issued under this Award
Agreement subject to all provisions of the Plan and this Award Agreement and
(iii) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Company.

 

Date: 7/21/2014    

/s/ Gregory J. Osborne

    Signature    

Gregory J. Osborne

    Printed Name     Participant

 

7



--------------------------------------------------------------------------------

Exhibit A

Election under Section 83(b) of the Internal Revenue Code of 1986



--------------------------------------------------------------------------------

Election under Section 83(b)

of the Internal Revenue Code of 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
with respect to certain restricted stock received by the taxpayer. The following
information is submitted as required by Treas. Reg. §1.83-2(e):

 

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

NAME:    TAXPAYER:    Gregory J. Osborne ADDRESS:   

 

  

 

IDENTIFICATION NO.:                TAXPAYER:   

 

TAXABLE YEAR:   

 

 

2. The property with respect to which the election is made is described as
follows: 5,000 shares of common stock, par value $0.15 per share (the
“Restricted Shares”), of Gas Natural Inc., an Ohio corporation (the
“Corporation”).

 

3. The date on which the property was transferred is: July 21, 2014.

 

4. The property is subject to the following restrictions: The Restricted Shares
may not be transferred and are subject to forfeiture under the terms of a
restricted stock award agreement between the taxpayer and the Corporation. These
restrictions lapse upon the satisfaction of certain conditions contained in that
agreement.

 

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $            .

 

6. The amount paid by the undersigned for the Restricted Shares was $-0-.

The undersigned has furnished a copy of this statement to the Corporation. The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.

Dated: July             , 2014

 

 

Taxpayer

  